Citation Nr: 1116783	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  03-29 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lebanon, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 1, 2004 for payment of an annual clothing allowance.


ATTORNEY FOR THE BOARD

John Francis, Counsel 











INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Lebanon, Pennsylvania that granted entitlement to payment of an annual clothing allowance effective August 1, 2006.  

In a March 2009 statement of the case, the VAMC granted an earlier effective date of August 1, 2004 for payment of an annual clothing allowance. 


FINDINGS OF FACT

1.  The VA Regional Office in Philadelphia, Pennsylvania (RO) received an informal claim for annual clothing allowance in the form of medical evidence of the use of orthotic appliances included in a claim for service connection for the underlying disability on June 12, 2000. 

2.  In February 2005, the RO determined that clear and unmistakable error was made in a November 2001 decision that denied service connection for bilateral peripheral neuropathy of both lower extremities.  Service connection for these disabilities was granted, effective June 12, 2000. 

3.  It is at least as likely as not that the appliances prescribed by a private physician in March 2000 resulted in abnormal shoe wear. 


CONCLUSION OF LAW

The criteria for an effective date of August 1, 2000 for payment of an annual clothing allowance have been met.  38 U.S.C.A. §§ 1162, 5010, 5101 (West 2002); 38 C.F.R. §§ 3.1, 3.105, 3.151, 3.155, 3.400, 3.810 (2010). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed

The Veteran served as a U.S. Army mechanic with service in the Republic of Vietnam.  He contends that he is eligible for payment of an annual clothing allowance, effective in June 2000, the date of receipt of a claim for service connection for peripheral neuropathy.  

Generally, unless otherwise specified, the effective date of an award based on an original claim shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of the application therefore.  38 U.S.C.A. § 5010; 38 C.F.R. § 3.400.  Otherwise, the effective date of an evaluation and award of compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 
189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  38 U.S.C.A. § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

An informal claim is any communication indicating intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a).  The communication may be from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Id.

A veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810. The annual clothing allowance is payable in a lump sum if the following eligibility criteria are also be satisfied: 

(1) a VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability; or 

(2) the Chief Medical Director or designee certifies that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability, irreparable damage is done to the veteran's outer garments. 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).

As the issue of a skin condition is not applicable in this case, only the first criterion above is for application.  However, a medical determination by the designee of the VA Outpatient Clinic Director is required to determine eligibility in all cases except when the Veteran is service-connected for the loss or loss of use of a hand or foot.   Veterans Benefits Manual, M-21-MR, IX.i.7.1.e, f. (2011).    

Effective August 1, 1972, the initial lump-sum clothing allowance is due and payable for veterans meeting the eligibility requirements of paragraph (a) of this section as of that date (that is, as of August 1).  Subsequent annual payments for those meeting the eligibility requirements of paragraph (a) of this section will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement.  38 C.F.R. § 3.810(b).

38 C.F.R. § 3.810 further states that except as provided in paragraph (c) (2) of this section, the application for clothing allowance must be filed within 1 year of the anniversary date (1 August) for which entitlement is initially established, otherwise, the application will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided the application is filed within one year of such date.  The one-year period for filing application will include the anniversary date (August 1) and terminate on July 31 of the following year.  38 C.F.R. § 3.810(c)(1).

If the initial determination of service connection for the qualifying disability is made subsequent to an anniversary date for which entitlement is established, then the application for clothing allowance may be filed within 1 year from the date of notification to the veteran of such determination.  38 U.S.C.A. § 1162; 38 C.F.R. 
§ 3.810(c)(2).

A specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA, from a claimant, his duly-authorized representative, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  The informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).   Further, a claim for annual clothing allowance may be any communication from a veteran that describes the device used because of a service-connected disability and requests payment of a clothing allowance.  Veterans Benefits Manual, M-21-MR, IX.i.7.1.h (2011).   

The RO received the Veteran's claim for service connection for diabetes mellitus and peripheral neuropathy in June 2000.   At that time, the Veteran submitted notes dated in March 2000 on two prescription forms from a private primary care physician.  The physician noted that the Veteran was diagnosed with non-insulin dependent diabetes and peripheral neuropathy with "support orthotic for shoes needed."  A progress note from the same physician on the same date referred to the devices as "shoe inserts."  There was no additional description of the devices.  The Veteran also submitted letters from private physicians dated in May 1996, September 1996, and September 1997 that addressed several disorders but did not mention orthotic devices.  In May 2001, a VA physician diagnosed diabetes mellitus and noted on examination that the Veteran had dryness, calluses, and a loss of sensation on both feet.  The physician diagnosed neuropathy as a complication of diabetes.  

In November 2001, the RO granted service connection for diabetes, effective the date of claim. The RO denied service connection for peripheral neuropathy because the Veteran's disease was not acute or subacute manifesting to a compensable degree within one year of last exposure as is required for presumptive service connection based on exposure to herbicide.  The RO did not address service connection secondary to diabetes.  The Veteran was informed by letter and expressed timely disagreement that month.  The Veteran reported on his history of neuropathy, contending that he experienced symptoms in service and sustained some permanent nerve damage that was exacerbated by the onset of diabetes.  He did not mention the orthotics or clothing allowance.  

Additional medical evidence from the primary care physician and other physicians addressed treatment for other disorders but did not mention symptoms of the feet or orthotic appliances.  

In July 2003, a VA physician noted the Veteran's report of the onset of severe numbness of his feet three years earlier.  The Veteran reported that his current symptoms caused him to trip or tangle his feet while ambulating.  The physician noted an "apropulsive" and unsteady gait with the need for a cane.  The physician diagnosed bilateral peripheral neuropathy with foot drop, issued "one pair of hiker size 10.5 3E Velcro" and ordered "bilateral afo double upper upright arch support dorsiassist."  

In September 2003, the RO received the Veteran's claim for service connection for peripheral neuropathy as a compensable complication of diabetes because his symptoms had become more severe and caused difficulty walking.  He contended that a compensable rating was warranted since the date of his claim in June 2000.  In fact, the RO's decision that denied a separate service connection for peripheral neuropathy remained on appeal.  The Veteran noted that he had been fitted for special shoes, braces, and arch supports at a VA clinic.  

In November 2003, a VA physician noted the Veteran's report that he spent most of the day in a robe and slippers but did use shoes with braces that helped with walking.  The physician diagnosed moderate to severe peripheral neuropathy secondary to diabetes.  

In March 2004, the RO granted service connection and assigned ratings of 30 percent each for bilateral peripheral neuropathy of the right and left lower extremities, effective September 2003, the date of the Veteran's renewed claim.  The Veteran was notified by letter two days later.  The notice advised the Veteran of his potential eligibility for additional benefits as a result of the decision but did not mention annual clothing allowance.  The Veteran expressed timely disagreement, contending that the benefits should be effective the date of his original claim for service connection in June 2000. 

In February 2005, the RO found clear and unmistakable evidence in the November 2001 decision that denied separate service connection for peripheral neuropathy.  When evidence established such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105 (a).  The RO concluded that the evidence showed that his bilateral peripheral neuropathy was secondary to diabetes and warranted separate service connection and compensable ratings of 10 percent for mild symptoms of incomplete paralysis for each lower extremity, effective June 2000.  The increased ratings of 30 percent each remained effective September 2003.  The Veteran was notified the same month.  He was advised of potential eligibility for other VA benefits but not for clothing allowance.      

In January 2006, the Veteran submitted a timely claim for annual clothing allowance to the VAMC.  He identified the type of appliance as "ankle foot orthotic metal dorsiflex assist -MAFO brace," and that the devices were issued "July/Aug/Sep 2003."   Two days later, the VAMC granted entitlement to the annual clothing allowance which would be effective the next anniversary date of August 1, 2006.  

In correspondence in March 2006, the VAMC incorrectly informed the Veteran that to substantiate a claim for retroactive clothing allowance, the Veteran would have to show that he was enrolled in VA [health care] at the time of issuance of the orthotic mentioned in his clothing allowance claim.  The Veteran expressed timely disagreement with the effective date for the clothing allowance, contending that it should be effective in June 2000, the date of his original claim for service connection for the related disabilities.  He noted that since 1999 he wore prescription orthotic arch supports.  He noted that the combination of braces and arch supports provided by VA and the arch supports from his earlier prescription destroyed his shoes, socks, and pants.    

The Board concludes that payment of an annual clothing allowance is warranted effective August 1, 2000.   The dispositive issues in this case are the timing of the Veteran's application for the clothing allowance and a determination that the appliances prescribed by a private physician tended to wear out clothing.  As noted above, the Veteran's status as a VA health care enrollee is not relevant because the allowance may be granted for use of devices prescribed by private health care providers.  

The Veteran submitted a formal application to the RO for service connection for peripheral neuropathy on June 12, 2000.  Included in that application was evidence of a prescription for orthotic shoe inserts dated in March 2000.   The Veteran did not expressly request the annual clothing allowance, and the RO did not provide information on the criteria for the allowance or a form for a formal application.   Nevertheless, resolving all doubt in favor of the Veteran, the Board concludes that the Veteran's deliberate inclusion of evidence of the use of shoe appliances constituted an informal claim for the clothing benefit because that evidence would not be required only to substantiate service connection.  As the claim for service connection for the related disability was denied, the Veteran could not reasonable been expected to pursue a request for the clothing allowance at that time.  However, after a determination of clear and unmistakable error by VA in November 2001, that decision was revised to grant service connection for peripheral neuropathy, effective June 2000.   Therefore, the Board will conclude that a claim for annual clothing allowance was received by the RO on June 12, 2000.    

A determination that the orthotic shoe inserts that the Veteran used from June 2000 to September 2003 actually tended to wear and tear clothing is more problematic.  The Veteran acknowledged in his January 2006 claim that he experienced abnormal wear from a combination of his original private orthotic devices together with additional devices and braces issued by VA starting in September 2003.  It is not clear whether simple shoe inserts in use in June 2000 alone caused abnormal wear.  The regulations relevant to the use of private devices required an evaluation by a VA outpatient clinician in cases such as this where the Veteran does not have loss of use of the feet.  The Board concludes that it is not practical to either identify or inspect orthotic devices that were in use eight to eleven years ago to determine if the devices did cause abnormal clothing or shoe wear.  Considering these events were compounded by clear and unmistakable error by VA in the determination of a correct date for service connection for the underlying disabilities, and again resolving all doubt in favor of the Veteran, the Board concludes that the devices in use in June 2000 at least as likely as not caused abnormal shoe wear. 

Therefore, as an informal claim for annual clothing allowance was in VA's possession in June 2000 and eligibility was ultimately established effective that date, payment of an annual clothing allowance effective August 1, 2000 is warranted.                                                                                                                                                                                    





	(CONTINUED ON NEXT PAGE)

ORDER

An effective date of August 1, 2000 for payment of an annual clothing allowance is granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


